Order entered March 27, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01355-CR

                                   L.D. MILLER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-27250-Y

                                              ORDER
       The Court GRANTS appellant’s March 25, 2015 motion to abate.

       We ORDER the trial court to conduct a hearing to determine whether appellant’s

October 24, 2014 motion for new trial was granted. The motion for new trial is not included in

the clerk’s record filed with this Court on December 8, 2014. However, appellant attached a

copy of “Defendant’s Motion For New Trial” to his motion to abate. The motion contains a date

stamp from the District Clerk’s office dated October 24, 2014, shows a check mark in the box

“granted,” and bears the judge’s signature.

       We ORDER the trial court to transmit written findings and recommendations to this

Court within THIRTY DAYS of the date of this order.
       This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                 /s/    ADA BROWN
                                                        JUSTICE